DETAILED ACTION
This action is in response to communications filed 12/2/2021:
Claims 1-29 are pending
Double patenting rejection is withdrawn in view of accepted TD filed 12/2/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150131799, hereinafter “Kim”) in further view of Taleb et al (US20060246868, hereinafter “Taleb”).
Regarding claim 15, Kim teaches apparatus for decoding an encoded multi-channel signal comprising encoded channels and at least first and second multichannel parameters (abstract, apparatus for processing (encoding and decoding) multi-channel audio signals), comprising: 
a channel decoder for decoding the encoded channels to acquire decoded channels (Fig. 1, main decoding unit); and
20a multichannel processor for performing a multichannel processing using a second pair of the decoded channels identified by the second multichannel parameters (¶12, space information and side information is generated for the multi-channel input signal) and using the second multichannel parameters to acquire processed channels, and for performing a further multichannel processing using a first pair of channels identified 25by the first multichannel parameters and using the first multichannel parameters, wherein the first pair of channels comprises at least one processed channel (Fig. 11, a subtractor takes input from a pair of signals (IN11 and IN12) and the resulting signal is input into a fifth multiplier which also takes as input IN13 [in addition to the resulting signal/”the one processed channel”]).
Kim fails to explicitly teach wherein a number of processed channels resulting from the multichannel processing and output by the multichannel processor is equal to a number of decoded channels input into the multichannel processor.
Taleb teaches wherein a number of processed channels resulting from the multichannel processing and output by the multichannel processor is equal to a number of decoded channels input into the multichannel processor (Figs. 8, 10, ¶82, 85, the audio system comprises of an encoder and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of audio coding/decoding (as taught by Taleb) to the multichannel audio processing system (as taught by Kim). The rationale to do so is to increase coding/decoding efficiency while also improving smoothing and reducing coding artifacts (Taleb, ¶34).
Regarding claim 25, it is rejected similarly as claim 16. The method can be found in Kim (abstract, method).
Regarding claim 27, it is rejected similarly as claim 16. The non-transitory digital storage medium can be found in Kim (¶71-72, apparatus [e.g. computer-like apparatus which contains a storage medium]).
Regarding claim 29, Kim in view of Taleb teaches wherein multichannel processing means a joint stereo processing or a joint processing of more than two channels, and wherein a multichannel signal comprises two channels or more than two channels (Kim, ¶30, encoder encodes IN1 which is a multi-channel signal; decoder decodes IN1 to produce a multi-channel output signal OUT1).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150131799, hereinafter “Kim”) in view of Taleb et al (US20060246868, hereinafter “Taleb”) in further view of Neusinger et al (US20080002842, hereinafter “Neusinger”).
Regarding claim 17, Kim in view of Taleb fail to explicitly teach wherein the multichannel processing and the further multichannel processing comprise a stereo processing using a stereo 
Neusinger teaches wherein the multichannel processing and the further multichannel processing comprise a stereo processing using a stereo parameter (¶106, stereo parameter), wherein for individual scale factor bands or groups of scale factor bands of the decoded channels, a first stereo 5parameter is comprised by the first multichannel parameter and a second stereo parameter is comprised by the second multichannel parameter (¶10, stereo parameters are generated for each scale factor band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio processor (as taught by Kim in view of Taleb) in order to obtain smoothing control information (as taught by Neusinger). The rationale to do so is to provide an improved audio signal processing method that allows for a lower data rate as well as improving audio quality (Neusinger, ¶45).

Claims 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150131799, hereinafter “Kim”) in view of Taleb et al (US20060246868, hereinafter “Taleb”) in further view of Purnhagen et al (US20130030819, hereinafter “Purnhagen”).
Regarding claim 19, Kim in view of Taleb fail to explicitly teach wherein the first and the second multichannel parameters each comprise a channel 20pair identification, and wherein the multichannel processor is configured to decode the channel pair identifications using a predefined decoding rule or a decoding rule indicated in the encoded multi-channel signal.
Purnhagen teaches wherein the first and the second multichannel parameters each comprise a channel 20pair identification (Fig. 4C, audio channels are identified [e.g. M and S channels]), and wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio processor (as taught by Kim in view of Taleb) such that the audio processor uses a combination rule [and inverse combination rule] (as taught by Purnhagen). The rationale to do so is to improve the audio quality as well as reducing the bit rate (while having the same audio quality) (Purnhagen, ¶21).
Regarding claim 20, Kim in view of Purnhagen teaches wherein the decoding rule is a Huffman decoding rule and wherein the multichannel processor is configured to perform a Huffman decoding of the channel pair identifications (Purnhagen, ¶45, Huffman decoder; Huffman decoding is performed on a pair of signals).
Regarding claim 22, Kim in view of Purnhagen teaches wherein the first and second multichannel parameters comprise stereo parameters, and wherein the stereo parameters are differentially encoded, and wherein the 10multichannel processor comprises a differential decoder for differentially decoding the differentially encoded stereo parameters (Purnhagen, ¶100-109, stereo parameters are coded; the stereo parameters are time-differentially or frequency-differentially coded).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US20150131799, hereinafter “Kim”) in view of Taleb et al (US20060246868, hereinafter “Taleb”) in further view of Kraemer (US20080015867).
Regarding claim 21, Kim in view of Taleb fail to explicitly teach wherein the encoded multi-channel signal comprises a multichannel processing allowance indicator indicating only a sub-group of the decoded channels, for which the multichannel processing is allowed and indicating at least one 
Kraemer teaches wherein the encoded multi-channel signal comprises a multichannel processing allowance indicator indicating only a sub-group of the decoded channels, for which the multichannel processing is allowed and indicating at least one decoded channel 35for which the multichannel processing is not allowed, and 40Attorney File No. 110971-9202.USO2 wherein the multichannel processor is configured for not performing any multichannel processing for the at least one decoded channel, for which the multichannel processing is not allowed as indicated by the multichannel processing allowance indicator (Fig. 2 and ¶33-34, user selects which language of the dialog channel is to be decoded; a designator is attached to the selected language; matrix decoder receives the selected dialog as indicated by the designator – wherein the decoder decodes according to the designator [i.e. the selected dialog is processed whereas the unselected dialog is not processed]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processor (as taught by Kim in view of Taleb) with a selective decoding technique (as taught by Kraemer). The rationale to do so is to use of the selective decoding technique to improve the audio processor to obtain an improved end-user experience that allows for multichannel audio with the option of multiple dialog choices (Kraemer, ¶9).

Allowable Subject Matter
Claims 1-14, 24, 26, and 28 are allowed.
s 16, 18, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651